Citation Nr: 0104063	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an increased rating for residuals of a 
patellectomy of the right knee, currently evaluated 
20 percent disabling.  

Entitlement to an increased rating for a left varicocele, 
currently evaluated 10 percent disabling.  

Entitlement to a rating greater than 10 percent disabling for 
degenerative changes of the lumbar spine with lumboscoliosis.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A 
rating decision in February 1996 denied an increased rating 
for the veteran's right knee disability and increased the 
evaluation for his left varicocele to 10 percent disabling.  
In September 1998, the RO granted service connection for the 
veteran's lumbar spine disability as secondary to his right 
knee disability and assigned a 10 percent rating for the back 
disability; the veteran appealed the assigned rating.  A 
rating decision in July 2000 denied a total disability rating 
based on individual unemployability.  


REMAND

On review of the claims file, the Board notes that some 
examiners in recent years have reported that there was 
instability in the veteran's right knee, while other 
examiners noted no instability.  In light of the fact that a 
separate rating may be assigned for impairment due to 
instability in addition to that due to decreased range of 
motion due to arthritis, the question of whether any 
instability is present needs to be resolved.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that the provisions of the Rating Schedule do not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  In addition, the Court stressed that, because 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, it is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
See 38 C.F.R. §§ 4.40, 4.45.  

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  Therefore, 
the examination and the readjudication requested on REMAND 
should include consideration of all the factors set forth in 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The veteran has been afforded orthopedic examinations by 
three examiners during the course of his current appeals.  
Although the examiners reported many of the veteran's 
symptoms regarding his knee and back, none of them expressed 
any medical opinions concerning functional limitation that 
occurs on use, in terms set forth by the Court in DeLuca.  
Therefore, another orthopedic examination should be scheduled 
to address these concerns.  

At his personal hearing, the veteran testified that whenever 
he tried to lift anything weighing more than 5 pounds his 
varicocele would swell to double in size and he would get a 
burning sensation.  He characterized the pain as 6-7/10 when 
he would lift anything and 5/10 the remainder of the time.  
He stated that wearing tight underwear helped the condition, 
but that the disability hindered intimacy with his wife, as 
well as his ability to drive machinery at work.  The record 
does not reflect that any examiner has commented on any 
functional impairment due to the disability.  

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO should 
have the opportunity to ascertain whether there has been 
compliance with the new law.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for any of his service-
connected disabilities.  All records so 
received should be associated with the 
claims folder.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87, 00-92, 
and 01-02, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  The veteran should then be scheduled 
for orthopedic and genitourinary 
examinations.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to their examinations.  

? The orthopedic examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to 
the veteran's right knee and lumbar 
spine disabilities.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or due 
to decreased strength, speed, or 
endurance, as well as any functional 
loss due to absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  In particular, 
the examiner should comment on any 
functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed 
by the appellant is supported by 
adequate pathology, e.g., muscle 
spasm, and is evidenced by his visible 
behavior, e.g., facial expression or 
wincing, on pressure or manipulation.  
The examiner's inquiry in this regard 
should not be limited to muscles or 
nerves, but should include all 
structures pertinent to movement of 
the joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
right knee and lumbar spine 
disabilities that develops on use.  In 
addition, the examiner should express 
an opinion as to whether pain or other 
manifestations occurring during flare-
ups or with repeated use could 
significantly limit functional ability 
of the affected part.  The examiner 
should portray the degree of any 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should specifically indicate 
whether there is any instability in 
the veteran's right knee.  To the 
extent possible, the examiner should 
distinguish that finding from contrary 
findings contained in the record.  

? The genitourinary examiner's report 
should set forth in detail all current 
complaints and pertinent clinical 
findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to 
the veteran's varicocele, particularly 
on exertion.  

All opinions expressed should be 
supported by reference to pertinent 
evidence.  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims for 
higher ratings and for a total disability 
rating based on individual 
unemployability, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The RO 
should also consider the propriety of 
staged ratings for the service-connected 
lumbar spine disability.  See Fenderson 
v. West, 12 Vet App 119 (1999).  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the last statement of the 
case or supplemental statement of the 
case, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and they 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




